Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments that the Examiner has misinterpreted the information being communicated by Fig. 9 of Maki, Fig. 9 is not illustrated a fill velocity as a function of time and the rejection of claims 1-20 in improper, it is not persuasive. Maki discloses that, as illustrated in Fig. 9, liquid velocity versus fill time is illustrated for a 500 ml container having a 28 mm finish and employing an 8 mm stretch rod. It should be understood that servo system 60 can provide flow rates that are variable or selective, and/or operate at variable or selective pressures, within a predetermined amount of time ([0096], lines 9-15). Based on above disclosed by Maki, the Examiner imparts the following information. At fill time zero, liquid velocity is zero. At the initial time of filling such as 0.05 seconds, liquid velocity can be as high as 4000 mm/sec. Near the end of the filling such as more than 0.35 seconds, liquid velocity becomes nearly constant because the container is nearly full (In other words, near the end of the filling, the height of liquid in the container does not need to increase too fast/much).
Regarding arguments that there is also no disclosure in Maki relating to the opening of any related valves or the like, hence Maki fails to provide any guidance regarding the timing of the fluid coupling of the liquid commodity to the preform, it is not persuasive. Maki discloses that, it is appreciated that the inlet 46 and the outlet 48 may have valves incorporated thereat ([0094], lines 9-11). For one of ordinary skilled in the art, it would have been obvious to open or close those valves when coupling or decoupling as required.

In general, the transposition of process steps where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Such is the understood to be the situation in the instant application.      
Toyoda discloses that, as illustrated in Fig. 1, with a blow molding apparatus of the present invention of such a configuration, by opening the blow nozzle 14 by moving the seal body 21 to the opened position in a state where the circulation-path on-off valves V2 (the first valve), V3 (the second valve) are closed (isolated) to stop circulation of the liquid L along the circulation path CR, the liquid L supplied from the plunger pump 31 to the liquid supply channel 13a via the liquid introduction channel 13b can be supplied (filled) into the preform PF through the nozzle main body 14b of the blow nozzle 14 to blow mold the preform PF into a shape conforming to the cavity 2 of the mold 1 ([0038], lines 1-11). Thus, the accelerating of the pressure source is occurred while the fill channel circuit is isolated. 
Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742